DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 13 May 2022, to the non-final rejection dated 17 February 2022 has been received and duly noted.  Amended claims have been received and entered into the record. 
Examiner’s Response
In view of the Applicant’s response, the status of the rejections of record is as follows:
Status of the Claims
Claims 1-4, 6, 8-13 and 15-20 are pending and rejected.
Claim 21 is objected to.
Claims 5, 7 and 14 were cancelled by the Applicant.

Objections / Rejections Withdrawn

Claim Objections
The objections to claims 5 and 14 over informalities are withdrawn in view of the present amendment which addresses the noted issues.
Claim Rejections - 35 USC § 112
The various claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth at pages 5-10 of the previous office action are withdrawn for the reasons stated in Applicant’s response.

Claim Rejections - 35 USC § 102
Claims 1-6 and 8-18 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barluenga (Chem. Eur. J. 2004, 10, 494-507).
The compounds disclosed and taught by the reference are outside the scope of the present claims in view of the amendment to independent claim 1.  The cited compound has a morpholine ring as the claimed “A” moiety rather than one of the heterocyclic rings required by the amended claims.  The rejection is withdrawn.

Rejection Maintained 
The rejection of claims 1-3, 6, 8-12, 15-16 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Liao (J. Org. Chem. 2009, 74, 16, 6371–6373) is maintained.  New claim 20 is additionally subject to this rejection.  
  Previously rejected claims 5 and 14 have been cancelled. 
To the extent that any portion of the current rejection might represent a “new” ground, it is necessitated by Applicant’s present claim amendment.
Applicant’s Traversal:
Applicant argues on pages 12-13 of the response that the rejection should be withdrawn since the cited reference does not make the compounds starting from acetone or acetophenone:

    PNG
    media_image1.png
    664
    897
    media_image1.png
    Greyscale

Examiner’s Response:
This is not found persuasive since the claim is directed to a product and not to a process.  
The method used to make the claimed product is not pertinent since the cited substances have the same exact chemical structure as those claimed.  
The “derived from” language can be interpreted as a “product-by-process” type limitation since a chemical process step is required to “derive” the claimed enamine product from the corresponding aldehyde or ketone.  See MPEP 2113 in this regard which states:
“"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)”
The Examiner asserts that at least several of the reference enamine compounds have the exact same structure as those which are derived from one or more of the aldehyde or ketones listed in amended independent claim 1.  The compounds themselves are anticipatory of the present claims regardless of the chemical route which was used to produce them.
See, for example, reference compounds 1c, 1n and 1p:

    PNG
    media_image2.png
    179
    209
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
        
    PNG
    media_image4.png
    157
    147
    media_image4.png
    Greyscale

These are each a heterocycle of the claimed formula wherein A is benzimidazole or imidazole; the group -O-CR=CR1R2 is derived from an odoriferous ketone or odoriferous aldehyde of formula R-C(O)-CHR1R2 of either phenylacetaldehyde (wherein R and R2 are H and R1 is phenyl) or acetophenone (wherein R is phenyl and R1 and R2 are each H). 
Compound 1c meets the limitations of claims 1, 3, 6 and 20.  Regarding claim 20, phenylacetaldehyde is not acetone or acetophenone.
Compounds 1n and 1p meet the limitations of claims 1, 2-3, 6 and 19.
Regarding claims 8-12, 15-16 and 19, the disclosed solutions of the compounds in chloroform are under the broadest reasonable interpretation of the claims, a “cleaning agent” and/or an “insect repellant”. 

Note that claim 17 is no longer subject to this ground of rejection since the disclosed reference compounds having a methyl as the R group are outside the scope of amended claim 1.  Acetone is not one of the odoriferous ketones and aldehydes listed in claim 1.

New Objections / Rejections

Claim Objection
Claim 21 is objected to as depending from a rejected base claim.  The claim is not allowable at least since it depends from rejected claim 8.
The claim requires the presence of a “surfactant” in the claim 8 composition.
Surfactants according to the present invention are those consistent with the description of the specification found at paragraphs 43-57 at pages 5-7 of the published application.  The prior art of record does not disclose or provide any reasons to combine a claimed enamine compound with such a surfactant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchimoto (Eur. J. Org. Chem. 2008, 4035–4040).
See at least compound 4ba disclosed at page 18 of the supplemental material:

    PNG
    media_image5.png
    268
    633
    media_image5.png
    Greyscale

This is a heterocycle of the claimed formula wherein A is pyrazole; the group -O-CR=CR1R2 is derived from an odoriferous ketone or odoriferous aldehyde of formula R-C(O)-CHR1R2 of benzylacetone (wherein R is 2-phenyl-1-ethyl and R1 and R2 are each H). 
This compound meets the limitations of claims 1-4, 6, 8-13, 15-18 and 20.  
Regarding claims 8-13, 15-18 and 20, the disclosed solution of the compound is under the broadest reasonable interpretation of the claims, a “cleaning agent” and/or an “insect repellant”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625